Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s response to election/restriction filed 02/24/2022. 
Claims 1-19 are currently pending, of which claims 12-19 are withdrawn.
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 02/24/2022 is acknowledged.  Claim 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The Examiner notes Applicant’s request for rejoinder and consideration of the withdrawn claims upon the allowance of the elected claim(s) (page 4 of the present response). 
The IDS statement filed 02/05/2021 has been considered. An initialed copy accompanies this action.
Claim Interpretation
Claim 10 recites the composition additionally comprises “light magnesium carbonate”.  Note that, the specification at discloses “A person skilled in the art will understand that when light magnesium carbonate is mentioned, it refers to hydromagnesite (4MgCO3-Mg(OH)2-4H2O)” which establishes a clear, definite meaning for the claimed term.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 9, the phrase "particularly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Appropriate correction/clarification is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim sets forth the limitation “wherein said fireproof composition is free from halogen atoms,” which fails to include all the limitations of the claim upon which it depends since parent claim 1 requires halogen atoms by way of reciting the composition comprises “magnesium chloride (MgCl2)”.  The .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, and 7 are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Uang (US 6,984,339).
As to claims 1 and 2, Uang teaches an aqueous composition comprising at least one sugar and magnesium chloride (e.g., Compositions 2, 4, and 5 in the Table in col. 4 comprising dextrose and magnesium chloride in water).  Uang teaches the composition comprises sweeteners, e.g., sugars, (col. 3 lines -40), chlorinated salts, e.g., magnesium chloride, (col. 3 lines 54-67), and water (col. 2 lines 59-60).  
Note that the composition being recited as a “fireproof composition for application to products to protect against fire” in the preamble are merely purpose/intended uses of the recited composition.  The preamble is extended little patentable weight because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention (the content of the composition) and the preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations.  [W]here a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation."  MPEP 2111.02.
.  

Claims 3-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Uang (US 6,984,339) as applied to claims 1, 2, and 7 above. 
The disclosure of Uang is relied upon as set forth above.
As to claims 3 and 4, Uang teaches the composition comprises 0.5-90 weight percent of the sugar (sweetener), which overlaps the claimed ranges of 150-1000 g/L and 200-400 g/L.  See col. 2 lines 54-60.
As to claims 5 and 6, Uang teaches the composition comprises 0.4-60 weight percent of the inorganic chloride substance, e.g., magnesium chloride, which overlaps the claimed ranges of 50-580 g/L and 200-300 g/L.  See col. 2 lines 54-60.
As to claim 7, in the event Uang fails to anticipate the claimed limitation that the composition at once comprises a corrosion inhibitor via the disclosed alkylene glycol/glycerol antifreeze agent, the presence or providing of a corrosion inhibitor would nevertheless be obvious to a person of ordinary skill in the art from the teachings of Uang.  Uang further teaches the antifreeze agent, i.e., the alkylene glycol/glycerol, can be more compatible with corrosion inhibitors with respect to metals (col. 1 lines 49-54), 
As to claim 8, although Uang fails to teach the composition has a final pH of between 6.0 and 7.5, the presence of a pH within the recited range would nevertheless be obvious to a person of ordinary skill in the art from the teachings of Uang.  The reference’s compositions comprise up to 98 wt.% water (col. 2 lines 54-60), a pH neutral substance having a pH of ~7, and are otherwise composed of relatively pH neutral components (alkylene glycol/glycerols, col. 2 line 61 to col. 3 line 8; sweeteners/sugars, col. 3 lines 9-53; and inorganic chlorides, e.g., NaCl and MgCl2, col. 3 lines 54-67) that a person of ordinary skill in the art would understand does not substantially change the pH value outside a neutral value/~7. 
As to claim 11, although Uang fails to teach the composition has a density of between 0.8 kg/L and 1.1 kg/L, the presence of a density within the recited range would nevertheless be overlapping or obvious to a person of ordinary skill in the art from the teachings of Uang.  The reference’s compositions comprise up to 98 wt.% water (col. 2 lines 54-60), a substance having a density of about 1.0 kg/L, and a person of ordinary skill in the art would understand the addition of a minor amount of the remaining components (alkylene glycol/glycerols, col. 2 line 61 to col. 3 line 8; sweeteners/sugars, col. 3 lines 9-53; and inorganic chlorides, e.g., NaCl and MgCl2, col. 3 lines 54-67) would not substantially change the composition density far from being about 1.0 kg/L let alone being outside the claimed range of about 0.8-1.1 kg/L.

s 1, 2, 7, and 8 are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Schaefer (US 2008/0196908). 
As to claim 1, Schaefer teaches a fire fighting foam concentrate comprising a carbonised saccharide composition, an inorganic salt, and water (abstract and para. 0023-0028).  The fact the composition comprises water means the composition is constituted as an aqueous composition as claimed.  Schaefer teaches the carbonised saccharide comprises a mixture of one or more simple sugars and prepared carbonised sugars (para. 0040), where the one or more simple sugars meets the claimed at least one sugar.  Schaefer teaches magnesium chloride as an exemplary inorganic salt (para. 0026 and 0053).  
As to claim 2, Schaefer teaches sucrose as an exemplary simple sugar (para. 0040).
As to claim 7, Schaefer teaches the composition may additionally comprise a corrosion inhibitor (para. 0060).
As to claim 8, Schaefer teaches the composition may be adjusted to neutral, i.e., 7.0, (para. 0070). 

Claims 3-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (US 2008/0196908) as applied to claims 1, 2, 7, and 8 above. 
The disclosure of Schaefer is relied upon as set forth above.
As to claims 3 and 4, Schaefer teaches preferred amounts of sugar in the compositions is 6-25% by weight (see the exemplary mixtures on page 5; see also claim 7), which appears to overlap the claimed ranges of 150-1000 g/L and 200-400 g/L.  

Although Schaefer fails to teach the magnesium chloride has a concentration of 50-580 g/L or 200-300 g/L (the disclosed amounts appear below the claimed ranges), at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at the claimed ranges from the teachings of Schaefer by providing a larger amount of magnesium chloride than explicitly disclosed since the reference directly teaches the presence of magnesium ions in the composition greatly assists in the composition’s fire fighting ability (para. 0052) and that magnesium chloride can be substituted for all the magnesium sulfate if desired (para. 0053).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.
As to claim 11, although Schaefer fails to teach the composition has a density of between 0.8 kg/L and 1.1 kg/L, the presence of a density within the recited range would nevertheless be overlapping or obvious to a person of ordinary skill in the art from the teachings of Schaefer.  The reference’s compositions comprise up to about 90 wt.% water (para. 0048 and claim 8), a substance having a density of about 1.0 kg/L, and a person of ordinary skill in the art would understand the addition of a minor amount of the remaining components (carbonised saccharide composition, inorganic salt, and . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (US 2008/0196908) as applied to claims 1, 2, 7, and 8 above, and further in view of Mattila et al. (EP 3,339,397 A1, hereinafter Mattila) or Pai et al. (US 2017/0056698, hereinafter Pai).
The disclosure of Schaefer is relied upon as set forth above.
Schaefer teaches the composition may further comprise other ingredients known to those skilled in the art that are usually employed in fire-fighting compositions (para. 0060).
Schaefer fails to teach the composition additionally comprises light magnesium carbonate, i.e., hydromagnesite.
However, Mattila teaches water-based fire retardant compositions that contain hydromagnesite in view of its fire retardant properties (abstract and para. 0049).  Alternatively, Pai teaches water-based fire extinguishing compositions that comprise an inorganic component, e.g., hydromagnesite, in order to help cool down the burning fire due to increasing the heat capacity of the composition (abstract and para. 0094-0096).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide hydromagnesite, i.e., light magnesium carbonate, as taught by Mattila or Pai as a further additive in the composition of 
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
March 9, 2022